Case 6:09-cr-00219-ACC-GJK Document 80 Filed 07/14/20 Page 1 of 2 PageID 507




                           UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION

UNITED STATES OF AMERICA

VS.                                                     CASE NO: 6:09-cr-219-Orl-22GJK

HAKEEM ALLEN



                                              ORDER

       This cause comes before the Court on a Report and Recommendation (Doc. No. 78),

entered by the Magistrate Judge after conducting a Final Probation Revocation Hearing pursuant

to Local Rule 6.01(c)(16) on June 29, 2020.

       After an independent de novo review of the record in this matter, and noting that no

objections were filed, the Court agrees entirely with the findings of fact and conclusions of law

in the Report and Recommendation.

       Therefore, it is ORDERED as follows:

       1.      The Report and Recommendation entered June 29, 2020 (Doc. No. 78), is

ADOPTED and CONFIRMED and made a part of this Order.

       2.      Defendant shall personally appear before this court on Friday, July 31, 2020 at

11:00 a.m., at the George C. Young U.S. Courthouse & Federal Building, 401 W. Central

Boulevard, Sixth Floor, Courtroom 6A, Orlando, Florida, 32801, and shall show cause why

supervised release should not be revoked.

       DONE and ORDERED in Chambers, in Orlando, Florida on July 14, 2020.
Case 6:09-cr-00219-ACC-GJK Document 80 Filed 07/14/20 Page 2 of 2 PageID 508




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                    -2-
